Exhibit 10.2

ASPEN INSURANCE HOLDINGS LIMITED

RESTRICTED SHARE UNIT AWARD AGREEMENT

THIS AWARD AGREEMENT (the “Agreement”), is made effective as of the 8th day of
February 2012, between Aspen Insurance Holdings Limited, a Bermuda corporation
(hereinafter called the “Company”), and Employee Name (hereinafter called the
“Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the Aspen Insurance Holdings Limited 2003 Share
Incentive Plan (the “Plan”); and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Restricted Share Units provided
for herein (together, the “Grant”) to the Participant pursuant to the Plan and
the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1. Plan and Defined Terms.    The Grant is made pursuant to the Plan, a copy of
which the Participant acknowledges having received. The terms and provisions of
the Plan are incorporated into this Agreement by this reference. All capitalized
terms that are used in this Agreement and not otherwise defined herein shall
have the meanings ascribed to them in the Plan.

 

2. Award.    Pursuant to the provisions of the Plan, the Committee hereby awards
to the Participant, on the date hereof, subject to the terms and conditions of
the Plan and subject further to the terms and conditions herein set forth, 0,000
Restricted Share Units.

 

3. Terms and Conditions.    The award evidenced by this Agreement is subject to
the following terms and conditions:

 

  (a) The Participant shall not be entitled to receive payment for the value of
Restricted Share Units until vested;

 

  (b) The Company shall not issue any certificates representing Restricted Share
Units granted to Participants, and the grant of Restricted Share Units to
Participants shall not entitle such Participants to any rights of a holder of
Shares, including the right to vote; provided, however, that the Participant
shall receive Dividend Equivalents in accordance with the provisions of
Section 5 of this Agreement; and

 

  (c) Restricted Share Units and any interest of the Participant therein may not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of.
Any attempt to transfer Restricted Share Units in contravention of this
Section 3(c) shall be void. Restricted Share Units shall not be subject to
execution, attachment or other process.

 

4. Vesting.

 

  (a) Subject to earlier termination as provided in Sections 4(b) and 4(c), and
subject to the Participant’s continued Employment, Restricted Share Units shall
vest in tranches with one-third vesting on each of month date, year, month date,
year, and month, date, year.

 

  (b) If the Participant’s employment with the Company or one of its Affiliates
is terminated for any reason other than as a result of the Participant’s death
or Disability, all unvested Restricted Share Units shall be forfeited on the
date of such termination of employment.

 

  (c) If the Participant’s employment with the Company or one of its Affiliates
is terminated by the Company or an Affiliate as a result of the Participant’s
death or Disability, all unvested Restricted Share Units shall vest on the date
of such termination of employment.



--------------------------------------------------------------------------------

5. Dividend Equivalents.    If a cash dividend is declared on the Shares, the
Participant shall be credited with Dividend Equivalents in an amount equal to
the number of Restricted Share Units held by the Participant as of the dividend
record date, multiplied by the amount of the cash dividend per Share. Dividend
Equivalents shall be denominated in cash and paid in cash if and when the
underlying Restricted Share Units vest. Dividend Equivalents denominated in cash
shall not accrue interest during the period of restriction.

 

6. Payment.    Payment for the value of the Participant’s Restricted Share Units
shall be made to the Participant (or, in the event of the Participant’s death,
the Participant’s beneficiary, or, in the event that no beneficiary shall have
been designated, the Participant’s estate) as soon as practicable following the
date on which such Restricted Share Units vest, but in no event later than
March 15th of the calendar year following the end of the calendar year in which
the Restricted Share Units vest. Restricted Share Units shall be paid in Shares,
less any Shares withheld in accordance with the provisions of Section 8, with
one (1) Share paid for each Unit.

 

7. Definitions.    For purposes of this Agreement, the following terms, when
capitalized, shall have the meanings set forth below:

 

  (a) “Disability” means (i) the Participant’s entitlement to long-term
disability benefits under the long-term disability plan or policy, as the case
may be, of Aspen Insurance U.S. Services Inc. as in effect on the date specified
in the notice of termination, or (ii) if no such plan or policy is maintained,
the Participant’s inability to perform the duties provided for in the Employment
Agreement for 180 consecutive days.

 

  (b) “Dividend Equivalent” means, with respect to Restricted Share Units, the
right to receive an amount equal to cash dividends declared on an equal number
of outstanding Shares.

 

  (c) “Employment Agreement” means the Participant’s employment agreement with
Aspen Insurance U.S Services Inc., as may be amended from time to time.

 

  (d) “Restricted Share Units” means a Share-denominated unit with a value equal
to the Fair Market Value of a specified number of Shares that is subject to
vesting requirements. Restricted Share Units are bookkeeping units and do not
represent ownership of Shares or any other equity security.

 

  (e) “Share” means an ordinary share, par value 0.15144558 cents per share, in
the capital of the Company.

 

8. Taxes.    The Company shall make such provisions as are necessary or
appropriate for the withholding of all applicable taxes on this Grant, in
accordance with Section 4(d) of the Plan. With respect to any minimum statutory
tax withholding required upon vesting or payment of benefits hereunder, the
Participant may elect to satisfy all or a portion of such withholding
requirement by having the Company withhold Shares.

 

9. Regulatory Compliance and Listing.    The issuance or delivery of any
certificates representing Shares issuable pursuant to this Agreement may be
postponed by the Committee for such period as may be required to comply with any
applicable requirements under the federal or state securities laws, any
applicable listing requirements of any national securities exchange or the
NASDAQ system, and any applicable requirements under any other law, rule or
regulation applicable to the issuance or delivery of such Shares, and the
Company shall not be obligated to deliver any such Shares to the Participant if
either delivery thereof would constitute a violation of any provision of any law
or of any regulation of any governmental authority, any national securities
exchange or the NASDAQ system, or the Participant shall not yet have complied
fully with the provisions of Section 8 hereof.

 

10. Bermuda Government Regulations.    No Shares shall be issued pursuant to
this Agreement unless and until all licenses, permissions and authorizations
required to be granted by the Government of Bermuda, or by any authority or
agency thereof, shall have been duly received.

 

11.

Investment Representations and Related Matters.    The Participant acknowledges
and agrees that any sale or distribution of Shares issued pursuant to this
Agreement may be made only pursuant to either (a) a registration statement on an
appropriate form under the Securities Act of 1933, as amended (the “Securities
Act”), which registration statement has become effective and is current with
regard to the Shares being sold, or (b) a specific exemption from the
registration requirements of the Securities Act that is confirmed in a favorable
written opinion of counsel, in form and substance satisfactory to counsel for
the Company, prior

 

2



--------------------------------------------------------------------------------

  to any such sale or distribution. The Participant hereby consents to such
action as the Committee or the Company deems necessary or appropriate from time
to time to prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act or to implement the provisions
of this Agreement, including but not limited to placing restrictive legends on
certificates evidencing Shares issued pursuant to this Agreement and delivering
stop transfer instructions to the Company’s stock transfer agent.

 

12. Arbitration.    In the event of any controversy between the Participant and
the Company arising out of, or relating to, the Plan or this Agreement which
cannot be settled amicably by the parties, such controversy shall be finally,
exclusively and conclusively settled by mandatory arbitration conducted
expeditiously in accordance with the American Arbitration Association rules, by
a single independent arbitrator. If the parties are unable to agree on the
selection of an arbitrator, then either the Participant or the Company may
petition the American Arbitration Association for the appointment of the
arbitrator, which appointment shall be made within ten (10) days of the petition
therefor. Either party to the dispute may institute such arbitration proceeding
by giving written notice to the other party. A hearing shall be held by the
arbitrator in New York, London or Bermuda as agreed by the parties (or, failing
such agreement, in Bermuda) within thirty (30) days of his or her appointment.
The decision of the arbitrator shall be final and binding upon the parties and
shall be rendered pursuant to a written decision that contains a detailed
recital of the arbitrator’s reasoning. Judgment upon the award rendered may be
entered in any court having jurisdiction thereof.

 

13. No Right To Continued Employment.    This Agreement does not confer upon the
Participant any right to continued Employment, nor shall it interfere in any way
with the right of the Participant’s employer to terminate the Participant’s
Employment at any time for any reason or no reason.

 

14. Construction.    The Plan and this Agreement will be construed by and
administered under the supervision of the Committee, and all determinations of
the Committee will be final and binding on the Participant and the Company.

 

15. Notices.    Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

 

16. Failure to Enforce Not a Waiver.    The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

17. Governing Law.    This Agreement shall be governed by and construed
according to the laws of Bermuda, without regard to the conflicts of laws
provisions thereof.

 

18. Counterparts.    This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.

 

19. Miscellaneous.    This Agreement can be changed or terminated only in a
writing signed by both parties hereto. This Agreement and the Plan contain the
entire agreement between the parties relating to the subject matter hereof. The
section headings herein are intended for reference only and shall not affect the
interpretation hereof.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

ASPEN INSURANCE HOLDINGS LIMITED

LOGO [g317733g87a19.jpg]

Mike Cain Group General Counsel

 

Participant

 

3